Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 1 of 37 Page ID #:1



  1 Paul Hoffman, SBN 071244
    SCHONBRUN SEPLOW
  2 HARRIS & HOFFMAN LLP
    200 Pier Avenue #226
  3 Hermosa Beach, California 90254
    Telephone: (310) 396-0731
  4 Fax: (310) 399-7040
  5 CENTER FOR JUSTICE & ACCOUNTABILITY
    Nushin Sarkarati
  6 nsarkarati@cja.org                                                FILED
    Carmen Cheung (pro hac vice pending)                    CLERK, U.S. DISTRICT COURT


  7 ccheung@cja.org                                             4/4/19
    One Hallidie Plaza, Suite 406
  8 San Francisco, CA 94102                                      cs
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                            BY: ___________________ DEPUTY

    (415) 544-0444 (telephone)
  9
 10   Attorneys for Plaintiff
      AHIMSA WICKREMATUNGE
 11
 12
 13                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 14
                                                  )   Case No. CV19-2577-R(RAOx)
 15 AHIMSA WICKREMATUNGE, in her               )
    individual capacity and in her capacity as )
 16 the legal representative of the Estate of
    LASANTHA WICKREMATUNGE;                    )      COMPLAINT FOR DAMAGES
 17                                               )
                                                  )
 18                             Plaintiff         )     DEMAND FOR JURY TRIAL
 19                                               )
                   v.
                                                  )
 20   Nandasena Gotabaya Rajapaksa,               )
                                                  )
 21                                               )
                                Defendant.
 22   _________________________________           )
                                                  )
 23                                               )
 24
 25
 26   Plaintiff Ahimsa Wickrematunge, in her individual capacity, and in her capacity as
 27   the legal representative of the estate of Lasantha Wickrematunge, complains and
 28   alleges as follows:

                                              1
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 2 of 37 Page ID #:2



  1
  2
                               PRELIMINARY STATEMENT
  3
            1      This case arises from the brutal killing and persecution of journalists by
  4
  5   the government and security forces of Sri Lanka. On the morning of January 8, 2009,
  6
      Lasantha Wickrematunge (“Decedent”, or “Lasantha”), editor of The Sunday Leader
  7
  8   newspaper and outspoken critic of the corruption and human rights abuses of the Sri
  9
      Lankan government under President Mahinda Rajapaksa, was assassinated in the Sri
 10
 11   Lankan capital of Colombo. This action alleges that Nandasena Gotabaya Rajapaksa
 12
      (“Defendant”), a United States citizen and Sri Lanka’s then Secretary of Defense,
 13
 14   instigated and authorized the extrajudicial killing of Lasantha; had command
 15
      responsibility over those who executed the assassination; and incited, conspired with,
 16
 17   or aided and abetted subordinates in the Sri Lankan security forces and military
 18
 19
      intelligence, or groups acting in coordination with these units, to engage in a

 20
      widespread and systematic targeting of journalists and media workers who were
 21
 22   perceived to be critical of the government, including the extrajudicial killing and

 23
      persecution of Decedent on political grounds.
 24
 25         2      On numerous occasions, Lasantha and his newspaper exposed
 26
      allegations of corruption and abuses by the Defendant in his capacity as Secretary of
 27
 28   Defense. Lasantha’s reporting, which was widely followed in Sri Lanka, led to

                                                2
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 3 of 37 Page ID #:3



  1
      Defendant’s targeted attempts to silence him. Defendant ordered Lasantha’s arrest
  2
  3   and filed a defamation suit against him. Intelligence services under the Defendant’s
  4
      command began surveilling Lasantha’s mobile telephone. Immediately before he was
  5
  6   due to testify against Defendant regarding an alleged corruption scandal, Lasantha
  7
      was brutally murdered in broad daylight by members of the Tripoli Platoon, a unit of
  8
  9   Sri Lanka’s Directorate of Military Intelligence operating under Defendant’s
 10
      command.
 11
 12         3      Following the assassination, Defendant and his allies obstructed
 13
      Plaintiff’s efforts to seek justice in Sri Lanka by tampering with witnesses and
 14
 15   engaging in a pattern of coercion and intimidation.
 16
            4      The acts alleged herein were carried out in the context of a systematic
 17
 18   crackdown against journalists critical of the government. Lasantha’s death was one
 19
 20   of many attacks against journalists perpetrated under the Rajapaksa regime. Security

 21
      forces under Defendant’s command and control engaged in a widespread and/or
 22
 23   systematic campaign against journalists, marked by a pattern and practice of
 24
      violations including but not limited to extrajudicial killing; arbitrary detention;
 25
 26   torture; and cruel, inhuman and degrading treatment in an effort to stamp out criticism
 27
      of the Rajapaksa government.
 28


                                                3
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 4 of 37 Page ID #:4



  1
            5      On information and belief, Defendant is a citizen of the United States
  2
  3   and Sri Lanka and is a former resident of Los Angeles, California.
  4
            6      Plaintiff seeks compensatory and punitive damages and declaratory and
  5
  6   injunctive relief for torts in violation of international and domestic law.
  7
                                JURISDICTION AND VENUE
  8
  9         7      This Court has jurisdiction over Plaintiff’s claims of extrajudicial killing
 10
      under 28 U.S.C. § 1331, as this action arises under the Torture Victim Protection Act,
 11
 12   Pub. L. No. 102-256, 106 Stat. 73 (1992) (codified at 28 U.S.C. § 1350, note).
 13
            8      This Court has jurisdiction over Plaintiff’s claims for extrajudicial killing
 14
 15   and crimes against humanity as torts in violation of the law of nations under the Alien
 16
      Tort Statute, 28 U.S.C. § 1350.
 17
 18         9      Defendant is a U.S. citizen and resident of Sri Lanka. Defendant was
 19
 20   served in Los Angeles, California. Venue is proper in the Western Division of the

 21
      Central District of California pursuant to 28 U.S.C. § 1391(b)(3) and (c)(3).
 22
 23
 24
 25
 26
 27
 28


                                                 4
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 5 of 37 Page ID #:5



  1
  2
  3
  4
  5
  6                                       PARTIES
  7
                         Defendant Nandasena Gotabaya Rajapaksa
  8
  9         10     On information and belief, Defendant Nandasena Gotabaya Rajapaksa
 10
      was born on June 20, 1949 in Sri Lanka. Defendant immigrated to the United States
 11
 12   in the early 1990s and became a U.S. citizen in 2003.
 13
            11     Defendant returned to Sri Lanka in 2005 and was appointed by his elder
 14
 15   brother, then President of Sri Lanka Mahinda Rajapaksa, as Secretary to the Sri
 16
      Lankan Cabinet Ministry of Defence, Public Security, Law and Order (hereinafter
 17
 18   “Secretary of Defense”). This position placed him in overall command of Sri Lanka’s
 19
 20   armed forces, intelligence services, and police force. Defendant served as Secretary

 21
      of Defense from November 2005 to January 2015. Defendant continues to travel
 22
 23   frequently to California.
 24
 25
                             Decedent Lasantha Wickrematunge
 26
            12     Lasantha Wickrematunge (“Decedent”) was an acclaimed journalist in
 27
 28   Sri Lanka, famous for his political opinion columns and his investigations exposing

                                               5
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 6 of 37 Page ID #:6



  1
      state corruption and brutality. Lasantha was editor-in-chief of The Sunday Leader, an
  2
  3   English-language weekly newspaper known for being one of the few media outlets
  4
      in Sri Lanka reporting on human rights violations and war crimes being committed
  5
  6   by both sides in Sri Lanka’s decades-long civil war. In recognition of his commitment
  7
      to a free and independent press, even in times of armed conflict, Lasantha was
  8
  9   posthumously awarded the UNESCO World Press Freedom Prize, the Louis Lyons
 10
      Award for Conscience and Integrity in Journalism by Harvard University’s Nieman
 11
 12   Foundation, the James Cameron Memorial Trust Award, and the National Press
 13
      Club’s International Freedom of the Press Award, and he was declared the World
 14
 15   Press Freedom Hero by the International Press Institute in 2010. His funeral drew
 16
      mourners from around the country and the world. Statements condemning his
 17
 18   assassination were issued by the United States, the United Kingdom, Australia,
 19
 20   Canada, the European Union and the United Nations.

 21
 22
                              Plaintiff Ahimsa Wickrematunge
 23
            13     Plaintiff Ahimsa Wickrematunge is the daughter of Lasantha
 24
 25   Wickrematunge. In 2002, Ahimsa and her siblings moved to Australia due to ongoing
 26
      threats of violence against their family in Sri Lanka arising from Lasantha’s
 27
 28   publications in The Sunday Leader. Ahimsa returned to Sri Lanka when she was

                                               6
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 7 of 37 Page ID #:7



  1
      sixteen and was living with Lasantha in Colombo when he was killed. She has been
  2
  3   pursuing justice for her father’s killing for the past ten years. Plaintiff is a citizen and
  4
      resident of Australia. She brings this action for extrajudicial killing and crimes
  5
  6   against humanity in her individual capacity and in her capacity as personal
  7
      representative of her father’s estate.
  8
  9
 10                                      BACKGROUND
 11          14     Lasantha’s death occurred in the final months of Sri Lanka’s decades-
 12
      long civil war between the Government of Sri Lanka (GSL) and the Liberation Tigers
 13
 14   of Tamil Eelam (LTTE). The war lasted from 1983 to 2002, when the GSL and the
 15
      LTTE agreed to a ceasefire. However, the two sides again turned to violence in 2006.
 16
 17   In May 2009, the GSL defeated the LTTE, amidst allegations of international law
 18
 19
      violations committed by the GSL and LTTE during the final months of the war.

 20
             15     In March 2011, a Panel of Experts commissioned by the U.N. Secretary
 21
 22   General (“U.N. Panel”) released a report documenting international law violations by

 23
      the Sri Lankan government and LTTE. The report found credible sources showing
 24
 25   that as many as 40,000 civilians died in the final stages of the war and concluded that
 26
      these casualties, if proven, calls for criminal liability for army commanders, senior
 27
 28


                                                   7
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 8 of 37 Page ID #:8



  1
      government officials, and LTTE leaders. As Secretary of Defense from November
  2
  3   2005 to January 2015, Gotabaya was a chief architect of this violent campaign.
  4
            16     Mahinda Rajapaksa served as Sri Lanka’s President from November
  5
  6   2005 to January 2015, and presided over the conclusion of the civil war. His regime
  7
      participated in three major campaigns during this period: the destruction of Tamil
  8
  9   separatism, the liquidation of media critics and political opponents, and the
 10
      enrichment of the Rajapaksa family’s inner circle through corruption.
 11
 12         17     To ensure a cohesive political and military leadership, President
 13
      Mahinda Rajapaksa appointed his brother, Defendant Gotabaya Rajapaksa, as his
 14
 15   Secretary of Defense. The Rajapaksas further consolidated power by appointing
 16
      Mahinda’s brother, Basil Rajapaksa, first as his senior presidential advisor, and later
 17
 18   as the Minister of Economic Development. Another brother, Chamal Rajapaksa, held
 19
 20   the position of Speaker of Parliament.

 21
 22
        Defendant’s Role as Secretary of Defense and Consolidation of Intelligence
 23
                                            Agencies
 24
            18     Defendant served as Secretary of Defense from 2005 to 2015. The
 25
 26   Secretary of Defense is the most senior civil servant in the Ministry of Defense,
 27
      which houses all branches of the Sri Lankan security forces. This includes the three
 28


                                                8
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 9 of 37 Page ID #:9



  1
      branches of the Sri Lankan military: the Sri Lanka Army (SLA), the Sri Lanka Navy
  2
  3   (SLN) and the Sri Lanka Air Force (SLAF). It also includes three civilian bodies: the
  4
      Sri Lanka Police (SLP), the National Intelligence Bureau (NIB) (currently known as
  5
  6   the State Intelligence Service (SIS)), and the Civil Defense Forces (CDF). All six
  7
      branches were part of the Ministry of Defense until 2013.
  8
  9         19     As Secretary of Defense, Defendant consolidated control over all of Sri
 10
      Lanka’s military and civilian intelligence agencies by cementing the position of Chief
 11
 12   of National Intelligence. The Chief of National Intelligence served as a direct line of
 13
      authority between the Secretary of Defense and all of the intelligence units within the
 14
 15   Ministry of Defense, including the SLA’s Directorate of Military Intelligence.
 16
            20     The Secretary of Defense played a key role in coordinating operations
 17
 18   between the different agencies within the Ministry of Defense and Defendant played
 19
 20   a particularly hands-on role with respect to working with the intelligence services. In

 21
      media interviews published in April 2009, the Inspector General of the SLP and the
 22
 23   Deputy Inspector General of the Criminal Investigation Department (“CID”)
 24
      described weekly meetings of the different intelligence services held by the Secretary
 25
 26   of Defense. Interviews with senior officials, including Defendant and his Chief of
 27
      National Intelligence Kapila Hendawitharana, described the weekly meetings as a
 28


                                                9
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 10 of 37 Page ID #:10



   1
       way to share intelligence between the agencies, discuss incidents and investigations,
   2
   3   and address security concerns outside the main conflict zone in northern Sri Lanka.
   4
       Defendant reportedly “went down to the nuts and bolts of security issues” and made
   5
   6   “spot decisions on issues raised by the representatives of the various intelligence
   7
       agencies.”
   8
   9         21     In addition, the Secretary of Defense had the power to direct
  10
       investigations involving “national security” and “terrorism,” which was expansively
  11
  12   applied to investigate media workers, humanitarian aid workers, human rights
  13
       activists, and individuals perceived to be “Tiger sympathizers” (individuals deemed
  14
  15   sympathetic to the LTTE movement). Sri Lanka’s 2005 Emergency Regulations of
  16
       the Public Security Ordinance also granted the Secretary of Defense broad authority
  17
  18   to order arrests and detention if he “is of opinion” that the arrest is necessary in the
  19
  20   interest of national security or the maintenance of public order.

  21
             22     In carrying out its national security mandate, the different agencies of the
  22
  23   Ministry of Defense acted with a high degree of coordination, engaging in joint
  24
       intelligence activities and information sharing, as well as joint planning. Units from
  25
  26   both military and civilian security forces worked in concert to carry out arrests linked
  27
       to “national security.”
  28


                                                 10
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 11 of 37 Page ID #:11



   1
   2
        Rajapaksa Regime and Its Widespread and Systematic Attacks on Journalists
   3
             23     The Rajapaksa regime was sensitive to criticism of its war effort and
   4
   5   allegations of corruption. As a result, it also launched an assault on the free press,
   6
       routinely harassing journalists, editors, and other individuals associated with the
   7
   8   press. Although the Rajapaksa regime frequently denied playing any role in the
   9
       attacks against journalists – which ranged from veiled threats to abductions, assaults,
  10
  11   torture, and killings – many attacks were traced back to government security forces.
  12
       The Rajapaksa regime also arrested, deported, and sued journalists, and attempted to
  13
  14   enact laws and regulations limiting free press.
  15
             24     In response to this assault on the media, many journalists fled, and
  16
  17   independent media outlets shut down. Several independent journalists who remained
  18
  19
       active in the country and did not exercise “self-censorship” were targeted for attack.

  20
       During the 10-year rule of the Rajapaksa family, at least 17 journalists and media
  21
  22   workers were killed, and many others were threatened, assaulted, or abducted. Press

  23
       freedom organizations such as the Committee to Protect Journalists and Reporters
  24
  25   Without Borders documented serious threats to media workers throughout the
  26
       Rajapaksa regime.
  27
  28


                                                 11
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 12 of 37 Page ID #:12



   1
             25     After the end of the war, a United Nations human rights investigative
   2
   3   body examined allegations of serious violations and abuses of human rights
   4
       committed by both parties in the Sri Lankan civil war from 2002 to 2011. The
   5
   6   investigation concluded that the attacks against journalists were widespread and
   7
       occurred over an extended period of time; they also appeared to be systematic in
   8
   9   targeting media known to be critical of government policies and officials.
  10
             26     The Ministry of Defense played a key role in this crackdown on
  11
  12   independent journalism. Joint security forces and military intelligence units identified
  13
       and targeted journalists alleged to pose a threat to national security. Journalists
  14
  15   branded as “Tiger sympathizers” would have their names posted on the Ministry of
  16
       Defense website, and journalists critical of the Rajapaksa regime would find
  17
  18   themselves subject to arrest or attack by government security forces.
  19
  20         27     The Directorate of Military Intelligence – which was part of the inter-

  21
       agency intelligence group that met weekly with Defendant – also operated a
  22
  23   clandestine unit known as the “Tripoli Platoon,” which was comprised of elite
  24
       commandos and members of the Special Forces. The Tripoli Platoon was directly
  25
  26   under the control of the Ministry of Defense and was tasked with surveillance of and
  27
       attacks on journalists who engaged in independent (and sometimes negative)
  28


                                                 12
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 13 of 37 Page ID #:13



   1
       reporting on the Ministry of Defense, Defendant, or the Rajapaksa regime. According
   2
   3   to court filings made by the CID, the Tripoli Platoon has been linked to at least three
   4
       attacks on journalists, including Lasantha’s assassination, and the abduction and
   5
   6   torture of newspaper editors Keith Noyahr and Upali Tennakoon.
   7
             28     In 2008, Keith Noyahr, deputy editor of The Nation, was kidnapped
   8
   9   outside of his home by unidentified men and taken away in a white van. He was taken
  10
       to a military intelligence safe house, where he was stripped, suspended in mid-air, and
  11
  12   beaten. During this attack he was questioned as to the sources of his news articles. In
  13
       his search for Noyahr, The Nation’s CEO, Krishantha Cooray, called Cabinet Minister
  14
  15   Karu Jayasuriya for assistance, who in turn called President Mahinda Rajapaksa.
  16
       Jayasuriya threatened to publicly resign from the government along with several other
  17
  18   cabinet colleagues if Noyahr was not released. Noyahr was finally released after a
  19
  20   series of telephone calls down the chain of command from the Secretary of Defense

  21
       to the Tripoli Platoon. Noyahr and his family subsequently received death threats and
  22
  23   fled the country, ending his reporting in Sri Lanka.
  24
             29     In 2009, Upali Tennakoon, editor of the newspaper Rivira, was driving
  25
  26   to his office when four men on motorcycles stopped him, smashed in his car
  27
       windows, and proceeded to beat him and his wife with metal bars. Following the
  28


                                                 13
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 14 of 37 Page ID #:14



   1
       attack, Tennakoon’s wife received telephone calls threatening that Tennakoon would
   2
   3   be killed if he continued to work as a journalist. Mobile telephone records reported
   4
       to Sri Lankan courts establish that Tennakoon was under surveillance by the Tripoli
   5
   6   Platoon. Tennakoon identified a senior officer of the Directorate of Military
   7
       Intelligence in a lineup. Soon after the identification, Tennakoon was forced to flee
   8
   9   the country following threats to his safety.
  10
             30     Other examples of attacks on journalists followed a similar pattern:
  11
  12   journalists critical of the government would be publicly identified and threatened by
  13
       the Rajapaska regime, and would be subsequently abducted, beaten, or killed. On
  14
  15   January 24, 2006, journalist Subramaniyam Sugitharajah was shot and killed on his
  16
       way to work. His murder occurred just weeks after he had published photos of five
  17
  18   Tamil students who had been murdered execution-style by the police, contradicting
  19
  20   the government’s claims that the students had been killed by a self-detonated grenade.

  21
       On March 7, 2008, a columnist for The Sunday Times, J.S. Tissainayagam, was
  22
  23   arrested by the Sri Lanka Police’s Terrorist Investigation Division and sentenced
  24
       under the Terrorism Act to 20 years of hard labor for articles he wrote in 2006
  25
  26   criticizing the military’s treatment of Tamil civilians in northeastern Sri Lanka. On
  27
       June 1, 2009, Poddala Jayantha, a journalist at Mihira newspaper, was abducted by
  28


                                                 14
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 15 of 37 Page ID #:15



   1
       men in a white van and severely beaten. Defendant had personally threatened
   2
   3   Jayantha in 2008 after he participated in a free media demonstration, telling him that
   4
       criticism of the military leadership would not be tolerated and that if he and his
   5
   6   colleagues persisted in their criticism of the government, “people who know how to
   7
       do it will finish you off.” Several days prior to the attack, a government-run television
   8
   9   station had published photos of Poddala and other journalists, while the Inspector
  10
       General of Police referred to them as traitors. On January 24, 2010, just two days
  11
  12   before the 2010 election, political cartoonist and journalist Prageeth Eknaligoda
  13
       disappeared after leaving his office in the evening. Eknaligoda had been investigating
  14
  15   Defendant and had published a “family tree” of the dozens of Defendant’s relatives
  16
       that held government office, and publicly supported the campaign of the opposition
  17
  18   candidate Sarath Fonseka.
  19
  20         31     While Lasantha’s assassination on a crowded street in Colombo was one

  21
       of the most prominent and visible attacks on independent journalism carried out under
  22
  23   the Rajapaksa regime, it was part of a larger pattern of intimidation, persecution, and
  24
       violence.
  25
  26
  27
  28


                                                  15
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 16 of 37 Page ID #:16



   1
        Lasantha’s Corruption Investigation and Threats Preceding the Assassination
   2
             32      The Sunday Leader newspaper was an English-language weekly
   3
   4   publication that was printed from 1994 to 2017 in Sri Lanka. Lasantha founded the
   5
       paper and served as editor-in-chief from 1994 until his death in 2009.
   6
   7         33     In 2006, Lasantha’s reporting brought him on a collision course with the
   8
       Defendant. On December 24, 2006, the front-page headline of The Sunday Leader
   9
  10   read “President to get Rs. 400 million luxury bunker.” Under this headline, the
  11
       newspaper detailed an approximately US $4 million government construction project
  12
  13   to create a bunker for the Sri Lankan elite. Lasantha’s accompanying editorial
  14
       criticized the creation of a Rajapaksa “dynasty”. Shortly after publication, Defendant
  15
  16   ordered police officers in the CID to arrest Lasantha against their objections,
  17
  18
       overriding the legal advice of the Solicitor General of Sri Lanka. The Secretary to the

  19   President revoked the order minutes before it was to be executed.
  20
  21         34     Between July and September 2007, The Sunday Leader published a

  22
       series of articles alleging that Defendant was involved in embezzling millions of
  23
  24   dollars in a 2006 contract to purchase MiG fighter jets from Ukraine. The reporting
  25
       exposed financial and procedural irregularities in the 2006 procurement of aviation
  26
  27   equipment and services by the Sri Lanka Air Force from the Government of Ukraine,
  28


                                                 16
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 17 of 37 Page ID #:17



   1
       identifying Defendant as overseeing the transaction and alleging potential corruption
   2
   3   in the procurement process led by Defendant. The reporting also indicated that the
   4
       transactions went through a U.S. bank, raising the allegation that the proceeds of the
   5
   6   crime were being laundered through the U.S. financial system.
   7
             35     Following the publication of these articles, Defendant stated in an
   8
   9   interview that the media had freedom in Sri Lanka because “you can tell lies and
  10
       criticize the President, the Defence Secretary and Minister, and after writing these
  11
  12   things, and you can get into your car and drive around by yourself” while gesturing
  13
       as if holding a steering wheel. It was well known that Lasantha was the only
  14
  15   prominent government critic who drove his own vehicle without chauffeurs or
  16
       security personnel. In October 2007, Defendant threatened to bring a defamation case
  17
  18   against The Sunday Leader and the Wickrematunge brothers for their reporting on the
  19
  20   “MiG Deal.”

  21
             36     On November 21, 2007, black-clad commandos bearing automatic
  22
  23   weapons stormed the premises of the printing press of The Sunday Leader, held staff
  24
       at gunpoint, and set the printing press machinery on fire. This arson attack was never
  25
  26   investigated by police, who at that time were under the direct control of Defendant.
  27
  28


                                                17
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 18 of 37 Page ID #:18



   1
             37     In October 2008, President Mahinda Rajapaksa called Lasantha a
   2
   3   “terrorist journalist” during an interview with Reporters Without Borders.
   4
             38     On or before September 2008, a few months before Lasantha’s
   5
   6   assassination, the State Intelligence Service, which was overseen by Defendant,
   7
       began surveilling Lasantha’s mobile phone for reasons of “national security.”
   8
   9         39     In November 2008, Defendant filed a defamation action against Lasantha
  10
       and The Sunday Leader for its reporting on the “MiG Deal,” demanding 1 billion
  11
  12   rupees (approximately US $10 million) in damages. Lasantha was scheduled to testify
  13
       in this lawsuit shortly after he was killed.
  14
  15         40     In the weeks before his death, Lasantha continued to receive threats: on
  16
       separate occasions he received a funeral wreath and a newspaper dipped in red paint
  17
  18   with the words “If you write, you will be killed.” In the days before his death,
  19
  20   Lasantha told his family that he was worried that he was being followed.

  21
             41     Two days before Lasantha’s murder, Maharaja Television, an
  22
  23   independent station, was stormed by black-clad commandos armed with automatic
  24
       weapons, grenades, and claymore mines. Such weapons could only be lawfully
  25
  26   obtained and used in Sri Lanka by the armed forces, which were under the direct
  27
       command of Defendant. Lasantha had been working at Maharaja Television as a
  28


                                                  18
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 19 of 37 Page ID #:19



   1
       presenter on a weekly current affairs program. Lasantha made his final television
   2
   3   appearance in the immediate aftermath of the attack, on the early morning of January
   4
       6, 2009, urging viewers in English and Sinhala to remain resolute and unbowed in the
   5
   6   face of government attempts to silence the media.
   7
   8
                          Assassination of Lasantha Wickrematunge
   9
  10         42     On the morning of January 8, 2009, Lasantha Wickrematunge noticed
  11
       black-clad men on motorcycles circling around his home in the suburbs of the Sri
  12
  13   Lankan capital Colombo. He made several phone calls to friends and family
  14
       indicating that he believed he was being followed.
  15
  16         43     As Lasantha drove to work that morning, he was swarmed by black-clad
  17
  18
       plainclothes commandos on motorcycles at a busy intersection in an area secured by

  19   military checkpoints. As cell phone tower logs would later show, this group of riders
  20
  21   were part of, or worked in concert with, the Directorate of Military Intelligence’s

  22
       Tripoli Platoon, and this team had been following Lasantha for several weeks. The
  23
  24   masked riders smashed the car’s windows and one of the assassins punched a hole in
  25
       Lasantha’s skull with a sharp instrument. The motorcyclists sped off in the direction
  26
  27   of a nearby military checkpoint. The motorcyclists entered a “High Security Zone”
  28


                                                19
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 20 of 37 Page ID #:20



   1   policed by the Sri Lanka Air Force, leaving Lasantha gravely wounded. Onlookers
   2
   3
       quickly rushed Lasantha to Colombo South Teaching Hospital. Lasantha underwent

   4
       emergency surgery but died several hours later.
   5
   6         44      Three days after Lasantha’s death, The Sunday Leader published an

   7
       editorial left on file by Lasantha in the event of his death. Reprinted around the world,
   8
   9   Lasantha’s “Letter from the grave” became an infamous broadside against the
  10
       Rajapaksas:
  11
  12
  13
             Terror, whether perpetrated by terrorists or the state, has become the
             order of the day. Indeed, murder has become the primary tool whereby
  14         the state seeks to control the organs of liberty. Today it is the journalists,
  15         tomorrow it will be the judges. For neither group have the risks ever
             been higher or the stakes lower.
  16
  17         …
             It is well known that I was on two occasions brutally assaulted, while on
  18
             another my house was sprayed with machine-gun fire. Despite the
  19         government's sanctimonious assurances, there was never a serious police
  20
             inquiry into the perpetrators of these attacks, and the attackers were
             never apprehended.
  21
  22         In all these cases, I have reason to believe the attacks were inspired by
             the government. When finally I am killed, it will be the government that
  23         kills me.
  24
             In the wake of my death I know you [President Mahinda Rajapaksa] will
  25
             make all the usual sanctimonious noises and call upon the police to hold
  26         a swift and thorough inquiry.
  27
             But like all the inquiries you have ordered in the past, nothing will come
  28         of this one, too. For truth be told, we both know who will be behind my

                                                  20
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 21 of 37 Page ID #:21



   1         death, but dare not call his name. Not just my life but yours too depends
             on it.
   2
   3         …
   4         I hope my assassination will be seen not as a defeat of freedom but an
             inspiration for those who survive to step up their efforts. Indeed, I hope
   5         that it will help galvanise forces that will usher in a new era of human
   6         liberty in our beloved motherland. I also hope it will open the eyes of
             your President to the fact that however many are slaughtered in the name
   7
             of patriotism, the human spirit will endure and flourish. Not all the
   8         Rajapaksas combined can kill that.
   9
                       No Credible Investigation into Lasantha’s Killing
  10
  11         45     In the immediate aftermath of Lasantha’s murder, Sri Lankan law
  12
       enforcement agencies – under the control of Defendant – either failed to conduct a
  13
  14   credible investigation into the killing, or actively interfered with any attempts to
  15
  16
       conduct a credible investigation.

  17         46     First, a falsified autopsy report was issued by the Judicial Medical
  18
  19   Officer indicating that Lasantha’s death was caused by a firearm, even though this

  20
       was inconsistent with the evidence at the crime scene and the report of the surgeon
  21
  22   who conducted the emergency operation. Second, Lasantha’s notebook, in which he
  23
       had scrawled two license plate numbers on the day of the attack, was collected by
  24
  25   police officers at the scene of the crime. This notebook was later discovered to have
  26
       been tampered with, and the pages with the license plate numbers torn out and
  27
  28   replaced with doctored entries.

                                                21
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 22 of 37 Page ID #:22



   1         47     Shortly after Lasantha’s murder, Defendant sat for a television interview
   2
   3
       with the British Broadcasting Corporation (BBC), in which he was questioned about

   4
       the assassination. At the time, Defendant was in charge of civilian law enforcement
   5
   6   in Sri Lanka, including the police force tasked with investigating homicides. During

   7
       this interview, Defendant stated that the killing of Lasantha was “just another
   8
   9   murder,” insisting that he was “not concerned about that.” He asked the interviewer
  10
       “why are you so worried about one man.”
  11
  12         48     No further inquiries took place in Sri Lanka into Lasantha’s murder until
  13
       Plaintiff’s attorneys and other family members successfully petitioned the Mount
  14
  15   Lavinia Magistrates Court to order that investigations into the murder be conducted
  16
       by the CID of the Sri Lanka Police, in December 2009.
  17
  18         49     However, when CID investigators sought to question a member of the
  19
       Tripoli Platoon, the CID was ordered to halt its investigation and hand the case over
  20
  21   to the Terrorist Investigation Division (“TID”), a detachment of the Sri Lanka Police.
  22
       At the same time, Defendant issued a letter to the Sri Lankan Ministry of Foreign
  23
  24   Affairs, instructing that the commanding officer of the Tripoli Platoon be assigned
  25
       to a non-vacant diplomatic position at the Sri Lankan Embassy in Bangkok, Thailand,
  26
  27
  28


                                                22
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 23 of 37 Page ID #:23



   1   within thirteen days. The letter instructed that the officer who was then present in
   2
   3
       Thailand be recalled.

   4
             50     After the TID took over the investigation, it halted all inquiries into the
   5
   6   involvement of the Tripoli Platoon. In February 2010, the TID arrested seventeen

   7
       other Military Intelligence officers attached to a different platoon, and detained them
   8
   9   on suspicion of the murder of Lasantha and other abductions and assaults on
  10
       journalists. However, all seventeen individuals were released from custody before
  11
  12   being presented to witnesses for lineup identification. No charges were ever filed
  13
       against any of the seventeen individuals.
  14
  15         51     In February 2010, the TID took into custody the member of the Tripoli
  16
       Platoon who had originally been sought for questioning by the CID. While in
  17
  18   custody, however, this suspect was granted a promotion by the military and continued
  19
       to receive his pay in violation of regulations governing military personnel in police
  20
  21   custody. He was eventually released without being charged and without thorough
  22
       questioning. No further investigations into the murder of Lasantha were conducted
  23
  24   until 2015, when President Mahinda Rajapaksa was defeated in a general election and
  25
       Defendant was forced to leave public office. Shortly thereafter, the Sri Lanka Police
  26
  27
  28


                                                 23
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 24 of 37 Page ID #:24



   1   re-activated its investigation into Lasantha’s killing, re-assigning the investigation to
   2
   3
       the CID.

   4
             52     Following the presidential election of 2015, the government of President
   5
   6   Maithripala Sirisena announced an ambitious transitional justice plan that included

   7
       calls for criminal accountability for human rights abuses committed during the
   8
   9   Rajapaksa regime. However, the Rajapaksa family has continued to assert influence
  10
       over the new administration. In the past year, President Sirisena has publicly
  11
  12   criticized ongoing investigations into abuses committed by military officers and
  13
       Defendant during the Rajapaksa regime. Furthermore, on October 26, 2018 President
  14
  15   Sirisena dismissed the sitting Prime Minister and appointed Mahinda Rajapaksa as
  16
       the new Prime Minister, creating political turmoil and prompting international outcry.
  17
  18   Shortly afterwards, President Sirisena sought to transfer Nishantha Silva, the main
  19
       CID officer investigating Lasantha’s case and other related cases, to a different
  20
  21   department. This political situation has made it difficult for witnesses to come
  22
       forward. Due to these political pressures, threats to witnesses, and continued state
  23
  24   interference with the investigation the criminal investigations into Lasantha’s killing
  25
       and other attacks on journalists have stalled.
  26
  27
  28


                                                  24
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 25 of 37 Page ID #:25



   1
   2
   3                               GENERAL ALLEGATIONS
   4
   5         53     On information and belief, Plaintiff alleges the following:

   6
             54     Defendant, in his capacity as Secretary of Defense, exercised command
   7
   8   responsibility over, conspired with, aided and abetted, and/or incited individuals in
   9
       the Tripoli Platoon, or groups acting in coordination with this unit, to perpetrate the
  10
  11   extrajudicial killing of Decedent, whom Defendant viewed as a threat because of his
  12
       reporting. Cell phone records establish that members of the Directorate of Military
  13
  14   Intelligence division known as the “Tripoli Platoon” were involved in the direct
  15
       perpetration of the attack against Decedent Lasantha Wickrematunge and that they
  16
  17   benefited from the assistance of the Sri Lankan security forces to escape the scene of
  18
       the crime. Defendant and individuals under his command then worked to prevent an
  19
  20   effective investigation into Decedent’s killing.
  21
             55     Defendant exercised command responsibility over the Tripoli Platoon,
  22
  23   which carried out the murder of Decedent as well as attacks against journalists
  24
       perceived as critical of the Rajapaksa government. The Tripoli Platoon operated
  25
  26   under the command of the Chief of National Intelligence, who reported directly to the
  27
  28
       Defendant, the Secretary of Defense during the relevant time period. Defendant


                                                 25
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 26 of 37 Page ID #:26



   1   Gotabaya engaged in weekly meetings and closely coordinated with the Directorate
   2
   3
       of Military Intelligence. Due to this relationship, Defendant knew or should have

   4
       known about the attack on Lasantha. Furthermore, widespread media coverage of the
   5
   6   attack, and of the allegations of security forces involvement, was enough to give

   7
       Defendant knowledge of the murder after the fact. As the commander of both the
   8
   9   armed forces and the police, Defendant had a duty to ensure an effective investigation
  10
       and to punish those responsible for Lasantha’s murder. Rather, the investigation
  11
  12   during Defendant’s tenure as Secretary of Defense was marked by interference and
  13
       cover-ups by the investigating authorities, including actions taken by Defendant to
  14
  15   actively interfere with any attempt to conduct a credible investigation.
  16
             56     Defendant also conspired with individuals in the military and police to
  17
  18   carry out the attack on Lasantha and prevent an effective investigation. Defendant
  19
       conspired with one or more members of the Directorate of Military Intelligence
  20
  21   pursuant to a common plan, design, or scheme to carry out attacks against journalists
  22
       who were critical of the Rajapaksa government, including the attack against Lasantha.
  23
  24   Additionally, Defendant conspired with one or more members of the Sri Lanka Police
  25
       to ensure that the military officers would not be implicated in Lasantha’s murder. In
  26
  27   addition to the attack itself, overt acts taken in furtherance of this conspiracy include
  28


                                                  26
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 27 of 37 Page ID #:27



   1   tampering with Lasantha’s notebook, the order to transfer the investigation from the
   2
   3
       CID to the TID after a member of the Tripoli Platoon was implicated in the murder,

   4
       and the order by Defendant to transfer one of the Tripoli Platoon suspects in
   5
   6   Lasantha’s case to a post at the Sri Lankan Embassy in Bangkok, Thailand,

   7
       preventing a thorough investigation of the crimes. In addition to being personally
   8
   9   liable for his own actions, Defendant is jointly and severally liable for the actions of
  10
       his co-conspirators, all of which were actions undertaken in furtherance of a common
  11
  12   plan, design, or scheme to threaten and eliminate journalists and silence critics of the
  13
       government.
  14
  15         57      Defendant also contributed to the commission of the unlawful acts
  16
       alleged herein by a joint criminal enterprise comprised of Defendant and his
  17
  18   subordinates in the Ministry of Defense, specifically the Directorate of Military
  19
       Intelligence and the Sri Lanka Police. Defendant and the co-participants entered into
  20
  21   a joint criminal enterprise with a common plan or purpose of waging a widespread
  22
       and systematic campaign to silence and violently repress journalists who were critical
  23
  24   of the Rajapaksa government. Defendant and his co-participants committed the
  25
       wrongful acts alleged herein in furtherance of this common plan or purpose.
  26
  27   Defendant provided substantial assistance to the common plan by publicly targeting
  28


                                                 27
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 28 of 37 Page ID #:28



   1   journalists critical of the government with inflammatory labels and threats, ordering
   2
   3
       surveillance of journalists, using security forces under his direct command to attack

   4
       journalists, including the Decedent, and facilitating impunity for these attacks.
   5
   6   Defendant and his subordinates in the Ministry of Defense contributed to this joint

   7
       criminal enterprise at each stage. Defendant also made a substantial contribution to
   8
   9   the joint criminal enterprise by participating in the cover-up of the crimes alleged,
  10
       ensuring that the perpetrators would not be held accountable. This contribution was
  11
  12   intentional and made with knowledge of the shared purpose of the group to silence
  13
       and repress critics.
  14
  15         58     Defendant is also responsible by virtue of having aided and abetted, or
  16
       otherwise substantially assisted in the commission of the crimes against Lasantha,
  17
  18   including through his role in Lasantha’s killing by his subordinates and by then
  19
       covering up the crimes and obstructing an effective investigation into the murder.
  20
  21   Defendant was in command of the law enforcement agencies investigating Lasantha’s
  22
       murder and took actions to stall the investigation and ensure that Directorate of
  23
  24   Military Intelligence officials were not implicated in the crimes. At all relevant times,
  25
       Defendant knew and purposefully intended that his actions would aid, abet, or assist
  26
  27   in the commission and cover-up of the murder. Defendant is therefore jointly and
  28


                                                  28
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 29 of 37 Page ID #:29



   1   severally liable for the wrongful conduct of the persons whom he aided and abetted.
   2
   3
             59     Defendant is further liable for inciting the direct perpetrators of the

   4
       attack against Lasantha. As described in paragraphs 21 to 26, and 32 to 41, the acts
   5
   6   were carried out by Defendant’s subordinates in the Ministry of Defense. Defendant

   7
       encouraged the commission of the attack through veiled threats and public statements
   8
   9   suggesting that perpetrators of crimes against journalists would not be held
  10
       accountable. Defendant made numerous public comments denouncing journalists who
  11
  12   criticized the Rajapaksa government as traitors. Defendant’s brother specifically
  13
       labeled Lasantha as a “terrorist journalist.” A statement issued by the Ministry of
  14
  15   Defense on May 31, 2008 called on “all members of the armed forces to unite and
  16
       guard against these treacherous media campaign [sic] against them,” naming The
  17
  18   Sunday Leader as one of the “treacherous media.” Another statement released by the
  19
       Ministry of Defense on June 4, 2008 referred to journalists as “enemies of the state”
  20
  21   who “are doing a job of the enemy.” The Defendant personally authorized the release
  22
       of these statements, and, given the pattern of attacks against journalists, was aware
  23
  24   of the substantial likelihood of harm in transmitting these inflammatory messages.
  25
       None of the perpetrators of the targeted attacks against journalists have been
  26
  27   prosecuted or subject to military sanction to date.
  28


                                                29
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 30 of 37 Page ID #:30



   1         60        The domestic investigation of Lasantha’s death has been unduly
   2
   3
       prolonged and subject to government interference. As described in paragraphs 45 to

   4
       52, the investigation into Lasantha’s murder has been subject to significant
   5
   6   interference and obstruction. While his murder occurred over ten years ago, no

   7
       criminal prosecutions have proceeded against those responsible. Despite advances
   8
   9   made after the 2015 presidential election, the investigation has once again stalled in
  10
       the current political climate, as described in paragraph 52.
  11
  12
  13                               FIRST CLAIM FOR RELIEF
  14                     (Extrajudicial Killing of Lasantha Wickrematunge)
  15         61        Plaintiff Ahimsa Wickrematunge, in her individual capacity and as the
  16
       legal representative of the estate of Lasantha Wickrematunge, re-alleges and
  17
  18   incorporates by reference the allegations set forth in paragraphs 1 to 60 as if fully set
  19
       forth herein.
  20
  21         62        On January 8, 2009, Decedent Lasantha Wickrematunge was
  22
       assassinated in his car while driving to work. The assailants were members of the Sri
  23
  24   Lanka Directorate of Military Intelligence and/or individuals working with the
  25
       security forces of Sri Lanka during the period in which Defendant was Secretary of
  26
  27   Defense.
  28


                                                  30
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 31 of 37 Page ID #:31



   1         63     The killing of Lasantha Wickrematunge constitutes extrajudicial killing
   2
   3
       in violation of the Torture Victim Protection Act, Pub. L. No. 102-256, 106 Stat. 73

   4
       (1992) (codified at 28 U.S.C. § 1350, note).
   5
   6         64     In addition, the killing constitutes a “tort . . . committed in violation of

   7
       the law of nations or a Treaty of the United States” under the Alien Tort Statute, 28
   8
   9   U.S.C. § 1350, in that it was committed in violation of customary international law
  10
       prohibiting extrajudicial killing, as widely expressed, clearly defined, and codified
  11
  12   in multilateral treaties and other international instruments, international and domestic
  13
       judicial decisions, and other authorities.
  14
  15         65     The assassination was committed by or in concert with members of the
  16
       Directorate of Military Intelligence or the security forces of Sri Lanka and was
  17
  18   thereby committed under actual or apparent authority, or color of law, of the
  19
       government of Sri Lanka.
  20
  21         66     The extrajudicial killing of Decedent was not authorized by any court
  22
       judgment, and was unlawful under the laws of Sri Lanka, international law, and under
  23
  24   the laws of any foreign nation. Decedent was unarmed and did not pose a real or
  25
       apparent threat to persons or property that would have justified the use of deadly
  26
  27   force against him.
  28


                                                    31
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 32 of 37 Page ID #:32



   1           67   As detailed in paragraphs 18 to 22, and 54 to 59, Defendant exercised
   2
   3
       command responsibility over, conspired with, aided and abetted, directed and/or

   4
       incited individuals in the Sri Lankan security forces and Directorate of Military
   5
   6   Intelligence, or groups acting in coordination with these units, to perpetrate the

   7
       extrajudicial killing of Decedent.
   8
   9           68   As Secretary of Defense, Defendant possessed the legal authority and
  10
       practical ability to exert control over the individuals who carried out the attack.
  11
  12   Following the highly publicized killing, and the widespread allegations of military
  13
       involvement, Defendant knew, or reasonably should have known, about the actions
  14
  15   of his subordinates, but failed to take necessary and reasonable measures to punish
  16
       them.
  17
  18           69   Prior to his death, Decedent underwent painful emergency surgery as a
  19
       result of the puncture in his skull. As a result, Decedent suffered severe physical
  20
  21   abuse and agony before succumbing to his injuries. Plaintiff, as the daughter of
  22
       Decedent and representative of Decedent’s estate, has standing to bring suit in her
  23
  24   individual capacity and on behalf of her deceased father. The extrajudicial killing of
  25
       Decedent Lasantha Wickrematunge also caused Plaintiff Ahimsa Wickrematunge
  26
  27
  28


                                                32
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 33 of 37 Page ID #:33



   1   severe pain and suffering and emotional distress. As a result, Plaintiff has been
   2
   3
       damaged in an amount to be proven at trial.

   4
             70     In addition, Defendant’s acts and omissions were deliberate, willful,
   5
   6   intentional, wanton, malicious, and oppressive, and should be punished by an award

   7
       of punitive damages in an amount to be determined at trial.
   8
   9
  10                            SECOND CLAIM FOR RELIEF
  11                                (Crimes Against Humanity)
  12         71     Plaintiff Ahimsa Wickrematunge, in her capacity as the legal
  13
       representative of the estate of Lasantha Wickrematunge, re-alleges and incorporates
  14
  15   by reference the allegations set forth in paragraphs 1 to 70 as if fully set forth herein.
  16
             72     While serving as Secretary of Defense, Defendant, his subordinates and
  17
  18   individuals acting in coordination with government security forces targeted
  19
       journalists and media workers within the civilian population perceived to be critical
  20
  21   of government policies or officials. Journalists and media workers were
  22
       systematically arrested and detained, and many were tortured and killed, for their
  23
  24   reporting, including the Decedent.
  25
             73     This attack against civilian journalists and media workers was
  26
  27   widespread, as found by the United Nations investigation on Sri Lanka, and the
  28


                                                  33
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 34 of 37 Page ID #:34



   1   crimes were met with persistent impunity. As indicated in paragraph 15, the attack
   2
   3
       against Lasantha was committed in the context of a larger campaign of violence in the

   4
       final stages of the civil war, during which up to 40,000 civilians may have been
   5
   6   killed. A report by the Committee to Protect Journalists ranked Sri Lanka among the

   7
       top ten countries with the highest rate of impunity for killings of journalists during
   8
   9   the relevant time period. The U.S. State Department’s annual human rights reporting
  10
       during the relevant period also criticized the government – and in particular, the
  11
  12   Ministry of Defense – for its harassment of journalists through threats and
  13
       intimidation.
  14
  15       74       This attack was also systematic. All of the acts described herein
  16
       deliberately targeted civilian journalists and media workers perceived to be critical
  17
  18   of government policies or officials, including the Defendant. As detailed in
  19
       paragraphs 23 to 31, many of the attacks, including that against the Decedent,
  20
  21   exhibited a high degree of planning and coordination.
  22
             75     The extrajudicial killing of Decedent was committed as part of this
  23
  24   widespread or systematic attack against a civilian population. Decedent was also
  25
       subject to persecution on the basis of his perceived political opposition to Defendant
  26
  27   and the Rajapaksa government.
  28


                                                34
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 35 of 37 Page ID #:35



   1         76     The murder and persecution of Decedent constitute crimes against
   2
   3
       humanity, a “tort . . . committed in violation of the laws of nations or a treaty of the

   4
       United States” under the Alien Tort Statute, 28 U.S.C. § 1350. The crimes against
   5
   6   humanity of extrajudicial killing and of persecution on the basis of political

   7
       affiliation, committed as part of a widespread or systematic attack against a civilian
   8
   9   population, violates customary international law as widely reflected, clearly defined,
  10
       and codified in multilateral treaties and other international instruments, international
  11
  12   and domestic judicial decisions, and other authorities.
  13
             77     Defendant possessed the requisite knowledge that his conduct was in
  14
  15   furtherance of an attack on a civilian population. As alleged in paragraphs 54 to 59,
  16
       Defendant exercised command responsibility over, conspired with, aided and abetted,
  17
  18   directed and/or incited his subordinates in the Sri Lankan security forces and military
  19
       intelligence, or groups acting in coordination with these units, to engage in
  20
  21   widespread or systematic targeting of journalists and media workers that were
  22
       perceived to be critical of the government, including the extrajudicial killing and
  23
  24   persecution of Decedent on political grounds.
  25
             78     Defendant’s acts described herein, and the acts committed by his
  26
  27   associates, directly and proximately caused Plaintiff and Decedent severe pain and
  28


                                                 35
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 36 of 37 Page ID #:36



   1   suffering. As a result of these crimes against humanity, Plaintiff, in her individual
   2
   3
       capacity, and as a representative of the estate of Decedent Lasantha Wickrematunge,

   4
       has suffered damages in an amount to be determined at trial.
   5
   6         79     In addition, Defendant’s acts and omissions were deliberate, willful,

   7
       intentional, wanton, malicious, and oppressive, and should be punished by an award
   8
   9   of punitive damages in an amount to be determined at trial.
  10
  11                                PRAYER FOR RELIEF
  12   WHEREFORE, Plaintiffs respectfully request the Court to
  13
  14
  15         (a)    enter judgment in favor of the Plaintiff on all counts of the Complaint
  16
       according    to proof;
  17
  18         (b)    award compensatory and punitive damages according to proof;
  19
  20         (c)    grant reasonable attorneys’ fees, costs, and expenses according to proof;

  21
             (d)    grant the Plaintiff equitable relief including, but not limited to, an
  22
  23                injunction prohibiting Defendant from interfering with any criminal
  24
                    investigations involving the murder of Lasantha Wickrematunge in Sri
  25
  26                Lanka; and
  27
  28


                                                36
Case 2:19-cv-02577-R-RAO Document 1 Filed 04/04/19 Page 37 of 37 Page ID #:37



   1              (e) such other and further relief as the court may deem just and proper.
   2
   3
                  A jury trial is demanded on all issues so triable.

   4
   5
   6
                  Dated: April 4, 2019
   7
   8
   9
  10
                                            Attorneys for Plaintiff Ahimsa Wickrematunge
  11
  12
                                            s/ Paul Hoffman
  13                                        Paul Hoffman
  14                                        Schonbrun Seplow Harris & Hofman LLP
                                            200 Pier Ave., Ste 226
  15
                                            Hermosa Beach, CA 90254
  16                                        hoffpaul@aol.com
  17
                                            310-717-7373

  18                                        CENTER FOR JUSTICE & ACCOUNTABILITY
  19                                        Nushin Sarkarati
                                            nsarkarati@cja.org
  20                                        Carmen Cheung (pro hac vice pending)
  21                                        ccheung@cja.org
                                            One Hallidie Plaza, Suite 406
  22
                                            San Francisco, CA 94102
  23                                        (415) 544-0444 (telephone)
  24
  25
  26
  27
  28


                                               37
